


SECOND AMENDMENT OF
FIRST AMENDED AND RESTATED CONSTRUCTION LOAN AGREEMENT


THIS SECOND AMENDMENT OF FIRST AMENDED AND RESTATED CONSTRUCTION LOAN AGREEMENT
("Amendment") is made this 27 day of February, 2014 among FIRST NATIONAL BANK OF
OMAHA, a national banking association ("Lender") and CARDINAL ETHANOL, LLC, an
Indiana limited liability company ("Borrower"). This Amendment amends that
certain First Amended and Restated Construction Loan Agreement dated June 10,
2013 between Lender and Borrower (as amended, the "Loan Agreement").


WHEREAS, pursuant to the Loan Agreement and the other Loan Documents, Lender
extended the Loans described in the Loan. Agreement to Borrower including the
Declining Revolving Credit Loan, all as more fully described in the Loan
Agreement;


WHEREAS, pursuant to that certain First Amendment of First Amended and Restated
Construction Loan Agreement dated October 8, 2013, the date on which the
Declining Revolving Credit Loan began to revolve was amended from April 8, 2014
to October 8, 2013, the Maximum Availability of the Declining Revolving Credit
Loan was modified and.the Loan Agreement was otherwise modified as provided for
therein; and


WHEREAS, the parties desire to fix the Maximum Availability of the Declining
Revolving Credit Loan at $5,000,000, delete the Reduction Dates applicable to
the Declining Revolving Credit Loan, delete the Fixed Charge Coverage Ratio
covenant, delete the distribution covenant, extend the Termination Date of the
Revolving Credit Loan to February 28, 2015 and otherwise amend the Loan
Agreement as provided for in this Amendment.


NOW, THEREFORE, in consideration of the amendments of the Loan Agreement set
forth below, the mutual covenants herein and other good and valuable
consideration, the sufficiency and receipt of which is hereby acknowledged, the
parties agree to amend the Loan Agreement as follows:


1.Capitalized terms used in this Amendment which are defined in the Loan
Agreement shall have the meanings given to them in the Loan Agreement, as such
definitions may be amended by this Amendment.


2.The fourth Recital to the Loan Agreement is hereby amended by deleting the
reference to $28,889,410.44 as the amount of the Declining' Revolving Credit
Loan and inserting in lieu thereof $5,000,000.00.


3.    Section 2.01(a)(ii) of the Loan Agreement is hereby deleted in its
entirety and the following is inserted in lieu thereof:


(ii)    Declining Revolving Credit Loans. Lender agrees, subject to the terms
and conditions of this Agreement, to make revolving credit loans (each, a
"Declining Revolving Credit Loan" and collectively, the "Declining Revolving
Credit Loans") to the Borrower from time to time from until the Business Day
iMmediately preceding the Termination Date applicable to the Declining Revolving
Credit Loan up to a maximum principal amount at any time outstanding equal to
Lender's Declining Revolving Credit Commitment at such time. However, Lender
shall not be obligated to make a Declining Revolving Credit Loan if the
aggregate amount of all Declining Revolving Credit Loans then outstanding
exceeds, or would exceed if the requested Declining Revolving Credit Loan were
to be made, (1) the Declining Revolving Credit Commitment or (2) any Default or
Event of Default exists or would result from the making of such Declining
Revolving. Credit Loan. Subject to the terms and conditions of this Agreement,
the Borrower may borrow, repay and re,borrow under the Declining Revolving
Credit Loan.


4.    The defined terms "Maximum Availability" and "Reduction Date". are hereby
deleted from the Loan Agreement.


5.    Section 2.04(b) of the Loan agreement is hereby deleted in its entirety
and the following is inserted in lieu thereof:






--------------------------------------------------------------------------------




(b)    Declining Revolving Credit Loan.


(i)Accrued interest on the outstanding principal balance of each Declining
Revolving Credit Loan is due and payable on the first (1st) calendar day of each
month until the Termination Date applicable to the Declining Revolving Credit
Loan when all nailed but unpaid interest on each Declining Revolving Credit Loan
is due and payable in full.


(ii)The outstanding prin6pal balance of the Declining Revolving Credit Loans is
due and payable in full on the Termination Date applicable to the Declining
Revolving Credit Loan.


6.    Section 2.07(b) of the Loan Agreement is hereby deleted in its entirety.


7.    To further evidence the modifications made to the Declining Revolving
Credit Loan in this Amendment, Borrower will execute in favor of and deliver to
Lender a First Amended and Restated Declining Revolving Credit Note, The
definition of the term "Declining Revolving Credit Note" in the Loan Agreement
is hereby amended to refer to and mean such First Amended and Restated Declining
Revolving Credit Note.


8.    Exhibit, of. the Loan Agreement referencing the Commitments is hereby
deleted in its entirety and the Exhibit :A attached to this Amendment is
inserted in lieu thereof.


9.    The defined term "Termination Date" in Sectio6 1.0Iof the Loan Agreement
is hereby amended by deleting the reference to June 11,2014 as the Termination
Date of the Revolving Credit Loan and inserting lieu. thereof February 28, 2015.


10.    Section 2.09 of the Loan Agreement regarding the payment of Excess Cash
Flow is hereby deleted in its entirety and Borrower shall no longer be obligated
to pay Excess Cash Flow.


11.    Section 2.10 of the Loan Agreement providing for an annual servicing fee
is hereby deleted in its entirety and such annual servicing fee shall hereafter
not be charged to Borrower.


12.    The defined term "Fixed Charge Coverage Ratio" in Section 1.01 of the
Loan Agreement is hereby deleted.


13.    Section 4.09 of the Loan Agreement entitled Fixed Charge Coverage Ratio
is hereby deleted in its entirety.


14.    Section 4,10 of the Loan Agreement is hereby amended by deleting the
reference to $4,000,000 as the maximum aggregate amount of capital expenditures
in any fiscal year and inserting in lieu thereof S5 000,000.


15.    Exhibit .D of the Loan Agreement containing the Compliance Certificate
form is hereby deleted in its entirety and the Exhibit D attached to this
Amendment is inserted in lieu thereof.


16.    Section 4.14 of the LoAn Agreement is hereby deleted in its entirety.


17.    The defined terms "Permitted Distributions" and "Tax Distributions" in.
Section 1.01 of the Loan.Agreement are hereby deleted.    


18.    Section 6.01(c) of the Loan Agreement is hereby amended by deleting the
references to Sections 4.09 and 4.14.


19.    Except as modified in this Amendment, all other terms, provisions,
conditions and obligations imposed under the terms of the Loan Agreement and the
other Loan Documents shall remain in full force and effect and are hereby
ratified; affirmed and certified by Borrower and Lender. Borrower hereby
ratifies and affirms the accuracy and completeness of all representations and
warranties contained in the Loan Documents. Borrower represents and warrants to
the Lender that the representations and warranties set forth in the Loan
Agreement, and each of the other Loan




--------------------------------------------------------------------------------




Documents, are true and complete on the date hereof as if made on and as of the
date hereof (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, such representation or warranty shall be
true and. correct as of such specific date), and as if each reference in the
Loan Agreement to "this Agreement" included references to this Amendment.
Borrower represents, warrants and confirms to the Lender that no Default or
Events of Default is now existing under the Loan Documents and that no event or
condition exists which would, constitute a Default or an Event of Default under
the. Loan Agreement or any other Loan Document. Nothing contained in this
Amendment either before or after giving effect thereto, will cause or trigger a
Default or an Event of Default under any Loan Document. To the extent necessary,
the Loan Documents are hereby amended consistent with the amendments provided
for in this Amendment.


20.     This Amendment may be executed in any number of counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which counterparts, taken together, shall constitute but one and the same
instrument. This Amendment shall be governed by and construed in accordance with
the laws of the State of Nebraska, exclusive of its choice of laws rules.


21.     The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided in this Amendment, operate as a waiver of any
right, power or remedy of the Lender under any of the Loan Documents, nor,
except as expressly provided in this Amendment, constitute a waiver or amendment
of any provision of any of the Loan Documents. Upon and after the execution of
this Amendment by each of the parties hereto, each reference in the Lean
Agreement to "this Agreement", "hereunder", "hereof" or words or phrases of like
import referring to the Loan Agreement, and each reference in the other Loan
Documents to the "Loan Agreement", "thereunder", "thereof'" or words or phrases
of like import referring to the Loan Agreement shall mean and be a reference to
the Loan Agreement as modified by this Amendment. This Amendment and the rights
evidenced by this Amendment shall inure to the benefit of and be binding upon
the successors and permitted assigns of the parties hereto, and shall be
enforceable by any such successors and assigns.


[SIGNATURE PAGE FOLLOWS]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed and delivered this Amendment on
the date first written above.




 
FIRST NATIONAL BANK OF OMAHA, a national
 
banking association
 
 
 
By: /s/ Blake Suing
 
Title: Loan Officer
 
 
 
CARDINAL ETHANOL, LLC an Indiana limited
 
liability company
 
 
 
By: /s/ William Dartt
 
Title: CFO









--------------------------------------------------------------------------------




Exhibit A


COMMITMENTS


Lender
Revolving Credit Loan Commitments
Declining Revolving Credit Loan Commitment
Lender's Total Commitment
First National Bank of Omaha
$
15,000,000


$
5,000,000


$
20,000,000.00


 
 
 
 





